NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 14a0210n.06

                                       Case No. 13-6018

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT                                  FILED
                                                                                  Mar 17, 2014
                                                                            DEBORAH S. HUNT, Clerk
ANTHONY PANZICA,                                      )
                                                      )
       Plaintiff-Appellant,                           )
                                                      )        ON APPEAL FROM THE
v.                                                    )        UNITED STATES DISTRICT
                                                      )        COURT FOR THE WESTERN
CORRECTIONS CORPORATION OF                            )        DISTRICT OF TENNESSEE
AMERICA, et al.,                                      )
                                                      )
       Defendants-Appellees.                          )
                                                      )                            OPINION


BEFORE:        COLE and ROGERS, Circuit Judges; HOOD, District Judge.*

       COLE, Circuit Judge. Plaintiff-Appellant Anthony Panzica appeals the district court’s

order granting Defendants’ motion for summary judgment and dismissing his 42 U.S.C. § 1983

action as untimely.     For the reasons that follow, the complaint was not time-barred.

Accordingly, we reverse the district court’s order and remand the case for further proceedings.

                                      I. BACKGROUND

A. Factual Background

       In 2008, Panzica pleaded nolo contendere to a single count of statutory rape by an

authority figure in a Tennessee state court and received a three-year sentence, which amounts to


       *
       The Honorable Joseph M. Hood, United States District Judge for the Eastern District of
Kentucky, sitting by designation.
Case No. 13-6018
Panzica v. Corr. Corp. of Am.

1,095 days. After sentencing, Panzica was incarcerated at the West Tennessee State Penitentiary

and was later transferred to the Hardeman County Correctional Facility (“HCCF”), where he was

detained until November 19, 2010. Panzica was granted seventy-four days of “time credits”

toward his sentence for his pre-trial incarceration from September 25, 2008, through December

8, 2008. In addition, the Tennessee Department of Corrections awarded Panzica 16 days of

sentence credit in 2008, 146 days in 2009, and 148 days in 2010, for a total of 310 credit days.1

In December 2009, Panzica reviewed his sentence-credit records and informed an HCCF

employee that he was “NOT receiving the correct amount of good day credits” that he had

earned. After issuing requests for information, Panzica had “numerous conversations” with his

HCCF caseworker about the incorrect calculation of his credits. Although HCCF officials

completed the requests, according to Panzica, “none of the HCCF employees ever took any

affirmative steps or actions to correct the matter.”

B. Procedural Background

        On November 18, 2011, Panzica filed suit in federal district court for false imprisonment

and negligence under 42 U.S.C. § 1983, alleging that he was detained “forty-two days past his

lawful and correct release date,” in violation of his Fourth, Fifth, Eighth, and Fourteenth

Amendment rights. Seeking damages and attorney’s fees, Panzica named multiple defendants in

the complaint, including the Corrections Corporation of America (“CCA”), the Hardeman

County Correctional Facility (“HCCF”), the Hardeman County Correctional Facility Corporation

(“HCCFC”), former HCCF Warden Joe Easterling, and various John and Jane Does.


1
  Under Tennessee law, “[e]ach inmate who exhibits good institutional behavior or who exhibits satisfactory
performance within a [work or educational] program may be awarded time credits toward the sentence imposed,
varying between one (1) day and sixteen (16) days for each month served, with not more than eight (8) days for each
month served for good institutional behavior and not more than eight (8) days for each month served for satisfactory
program performance in accordance with the criteria established by the department [of corrections].” Tenn. Code
§ 41-21-236(2)(A).


                                                       -2-
Case No. 13-6018
Panzica v. Corr. Corp. of Am.

       Defendants moved to dismiss the complaint under Federal Rule of Civil Procedure

12(b)(6) and in the alternative, for summary judgment under Rule 56. The district court granted

summary judgment and dismissed the complaint as time-barred under Tennessee Code § 28-3-

104, which provides a one-year statute of limitations for false imprisonment actions. According

to the district court, Panzica first realized he was not receiving the correct number of sentence

credits in December 2009, but filed suit in November 2011, outside the limitations period.

Panzica argues the statute of limitations began to run on the date he was released from prison—

November 19, 2010—rather than the date he knew or should have known of his injury in 2009.

       Panzica filed a timely notice of appeal on August 1, 2013. Exercising jurisdiction under

28 U.S.C. § 1291, we conclude that Panzica’s complaint was not time-barred.

                                        II. ANALYSIS

A. Section 1983 Statute of Limitations

        1. Standard of Review

       We review a district court’s grant of summary judgment de novo. See Strayhorn v.

Wyeth Pharms., Inc., 737 F.3d 378, 388 (6th Cir. 2013). Summary judgment is appropriate

“when there is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” Id. at 387 (citation and internal quotation marks omitted). “In reviewing the

record, we view the factual evidence in the light most favorable to the nonmoving party, and

draw all reasonable inferences in that party’s favor.” Slusher v. Carson, 540 F.3d 449, 453 (6th

Cir. 2008). Where, as here, Defendants have moved for summary judgment on statute-of-

limitations grounds, summary judgment is appropriate if the limitations period has expired, and

there is no issue of material fact as to when the plaintiff’s cause of action accrued. Campbell v.

Grand Trunk W. R.R. Co., 238 F.3d 772, 775 (6th Cir. 2001).



                                              -3-
Case No. 13-6018
Panzica v. Corr. Corp. of Am.

        2. Section 1983 Accrual Date

       The statute of limitations applicable to a § 1983 action is determined by state law. See

Eidson v. Tenn. Dep’t of Children’s Servs., 510 F.3d 631, 634 (6th Cir. 2007). Here, the parties

agree that Tennessee’s one-year period applies. See Tenn. Code § 28-3-104. The source of

disagreement is when Panzica’s false imprisonment claim accrued, and to answer this inquiry,

we must look to federal law. Wallace v. Kato, 549 U.S. 384, 388 (2007). Generally, a claim

accrues “when the plaintiff has a complete and present cause of action, that is, when the plaintiff

can file suit and obtain relief.” Id. (quoting Bay Area Laundry & Dry Cleaning Pension Trust

Fund v. Ferbar Corp. of Cal., Inc., 522 U.S. 192, 201 (1997)). Consistent with this general rule,

we have held that the statute of limitations ordinarily begins to run “when the plaintiff knows or

has reason to know of the injury which is the basis of the action.” Sevier v. Turner, 742 F.2d
262, 273 (6th Cir. 1984). In applying this standard, we consider the “event that should have

alerted the typical lay person to protect his or her rights.” Trzebuckowski v. City of Cleveland,

319 F.3d 853, 856 (6th Cir. 2003).

       The Supreme Court has recognized, however, that the accrual date for a false

imprisonment claim is subject to a “distinctive rule,” because a “victim may not be able to sue

while he is imprisoned.” Wallace, 549 U.S. at 389. Acknowledging this, in Wallace, the Court

held that the statute of limitations “begin[s] to run against an action for false imprisonment when

the alleged false imprisonment ends.” Id. (quoting 2 H. Wood, Limitation of Actions § 187d(4),

p. 878 (rev. 4th ed. 1916); see also 4 Restatement (Second) of Torts § 899 (1979) (“For false

imprisonment, the statute begins to run only when the imprisonment ends, since the period of

imprisonment is treated as a unit.”).      Thus, the “distinctive rule” from Wallace supports




                                               -4-
Case No. 13-6018
Panzica v. Corr. Corp. of Am.

Panzica’s argument that the statute of limitations did not begin to run until he was released from

prison.

          In Wallace, the plaintiff was arrested without a warrant for first-degree murder. Wallace,
549 U.S. at 386. After a lengthy interrogation, Wallace “agreed to confess” to the murder and

signed an incriminating statement. Id. He later appeared before a magistrate judge and was

bound over for trial. Id. at 391. Before trial, he unsuccessfully attempted to suppress his

confession, arguing that it was obtained as a result of an unlawful arrest. Id. at 386. Post-

conviction, Wallace appealed, again arguing that he was arrested without probable cause, in

violation of his Fourth Amendment rights. Id. The Appellate Court of Illinois agreed and

concluded that Wallace’s presence at the police station before he was formally arrested

constituted an illegal seizure of his person. Id. at 386–87. The case was remanded for a new

trial, but prosecutors dropped the charges in April 2002. Id. at 387.

          A year later, Wallace filed a § 1983 action against the city of Chicago and several police

officers, seeking damages as a result of his unlawful arrest and subsequent incarceration. Id.

The parties disagreed as to the relevant accrual date for Wallace’s claim. To resolve this debate,

the Court began by identifying the general principle that a § 1983 claim accrues when a plaintiff

has a complete and present cause of action. Id. at 388. But for false imprisonment actions

(including the sub-species of false arrest), the Court explained that the limitations period begins

to run only when the alleged false imprisonment ends. Id. Thus, to determine the accrual date,

the Wallace Court was required, as we are required today, to determine “when petitioner’s false

imprisonment came to an end.” Id. at 389.

          To be sure, there are factual differences between Wallace and the present case, the most

important of which is that the plaintiff in Wallace was unlawfully imprisoned before legal



                                                 -5-
Case No. 13-6018
Panzica v. Corr. Corp. of Am.

process was initiated against him. Accordingly, the Court drew a distinction between his period

of imprisonment and the related constitutional torts that could support claims for damages. The

damages from Wallace’s false arrest claim (which the Court couched as a false imprisonment

claim) spanned only from the time of his warrantless arrest to the time he became held pursuant

to legal process—that is—when “he [was] bound over by a magistrate [and] arraigned on

charges.” Id. at 389. Wallace’s false imprisonment came to an end on that date, id, thereby

beginning to run the statute of limitations for such a claim. Id. In contrast, the Court concluded

that Wallace could recover damages stemming from his period of imprisonment following the

commencement of legal process only under a theory of malicious prosecution. Id. at 390. Based

on this distinction between the periods of his incarceration, the Court rejected Wallace’s

contention that his false imprisonment claim accrued when he was ultimately released from

prison. Id. at 391. The Court instead held that Wallace’s false imprisonment claim accrued

“much earlier” under the unique facts of his case. Id. at 390.

       Wallace merely distinguished claims of false arrest and malicious prosecution, clarifying

in the process the accrual dates for each. See Fox v. DeSoto, 489 F.3d 227, 235 (6th Cir. 2007)

(“Wallace clarifies the distinction between claims of malicious prosecution, such as the one

addressed in Heck, and claims of false arrest and false imprisonment.”). Wallace does not, as

Defendants suggest, undermine the “distinctive rule” that false imprisonment claims begin to

accrue when the false imprisonment ends. By chance, because of the distinction between claims

of false arrest and malicious prosecution, Wallace’s false imprisonment ended much earlier than

his ultimate release from prison. Wallace, 549 U.S. at 390–91.

       Unlike the plaintiff in Wallace, Panzica was lawfully detained and held initially pursuant

to legal process; his arrest was proper and he pleaded nolo contendere to the charges against him.



                                               -6-
Case No. 13-6018
Panzica v. Corr. Corp. of Am.

Panzica does not challenge these facts. Instead, he argues that his detention turned from lawful

to unlawful because he was incarcerated beyond his correct release date, which he identifies as

“early October 2010.” Thus, unlike in Wallace, there can be no claim of malicious prosecution,

and there is no distinction between Panzica’s periods of imprisonment. The damages stemming

from Panzica’s false imprisonment, if proven, would span from the date he should have been

released from prison until the date he was actually released. Accordingly, the “distinctive rule”

announced in Wallace applies, and the statute of limitations on Panzica’s claim began to run

“when the alleged false imprisonment end[ed].” Id. at 389.

         Accepting the truth of Panzica’s allegations, as we must for purposes of summary

judgment, his period of false imprisonment spanned forty-two days—beginning sometime in

early October 2010, and ending when he was released on November 19, 2010. That Panzica first

realized his sentence credits were being miscalculated as early as December 2009, is of no

moment. We conclude, consistent with Wallace, that the statute of limitations began to run on

November 19, 2010, the day his false imprisonment ended. His complaint, filed on November

18, 2011, was therefore timely filed and the district court’s determination to the contrary was in

error.

                                      III. CONCLUSION

         We reverse the district court’s order and remand the case for further proceedings

consistent with this opinion.




                                              -7-